                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              8:18-CR-8

vs.                                                         ORDER

HENRY TREVILLION,

                   Defendant.


      For the reasons stated in the Court's previous memorandum and order
(filing 59), the defendant's motion to reconsider (filing 61) is denied.


      Dated this 10th day of May, 2021.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
